Motion Granted; Case Reinstated and Order filed April 3, 2014




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00509-CV
                                   ____________

                      ENZO INVESTMENTS, LP, Appellant

                                         V.

                           CHARLES WHITE, Appellee


                      On Appeal from the 152nd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-08290

                                     ORDER

      On February 25, 2014, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine why the reporter’s record
had not been filed.

      On March 27, 2014, the parties filed a motion to reinstate the appeal because
the reporter’s record was filed March 7, 2014.
      The motion is granted. Our order of February 25, 2014, is withdrawn. The
appeal is reinstated. Appellant’s brief is due May 5, 2014.

                                      PER CURIAM